Citation Nr: 0001918	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for lumbosacral 
sprain.

In October 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  In July 1977, the Board issued a decision that denied the 
veteran's claim for service connection for lumbosacral 
strain.

2.  The evidence received since the Board's July 1977 
decision is probative of a link between the veteran's current 
low back disorder and his active duty military service.


CONCLUSIONS OF LAW

1.  The July 1977 decision of the Board denying service 
connection for lumbosacral strain is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  Evidence received since the Board's July 1977 decision 
denying service connection for lumbosacral strain is new and 
material, and the appellant's claim for service connection 
for a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  The corresponding VA 
regulations provides, 

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has stated with regard to the meaning of the portion 
of the regulation that the Board has emphasized above,

Although the regulation does require that 
the new evidence be "so significant that 
it must be considered in order to fairly 
decide the merits of the claim," 
38 C.F.R. § 3.156(a), it is not clear to 
what extent this addresses the final 
ratings decision rather than emphasizes 
the importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge v. West, 155 F.3d 1356, 1361, 1363 (Fed. Cir. 1998).  
The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the [United 
States] Court of Veterans Appeals [now 
the United States Court of Appeals for 
Veterans Claims] that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363.

The Court has indicated that, after the Board reopens a claim 
for service connection based on new and material evidence 
under 38 C.F.R. § 3.156(a), the Board must then consider 
whether the claim for service connection is well grounded.  
Hickson v. West, 12 Vet. App. 247, 252 (1999); 38 U.S.C.A. 
§ 5107(a) (West 1991).
II.  Factual Background

In July 1977, the Board issued a decision which denied the 
veteran's claim of entitlement to service connection for a 
lumbosacral strain.  The July 1977 decision of the Board is 
final.  38 U.S.C.A. § 7105(c) (West 1991).  The specified 
basis for this disallowance was that: (1) the evidence 
presented did not establish that a chronic low back disorder 
was incurred during service; and (2) the veteran had not 
shown an etiological relationship between his current low 
back disorder and his inservice back injury.

In February 1998, the veteran attempted to reopen his claim 
of entitlement to service connection for a low back disorder.  
During the development of this claim, the veteran submitted 
numerous lay statements, medical records and medical 
opinions.  In particular, the veteran submitted medical 
records and opinion statements from P. Ketcham, M.D.; N. 
Perritt, M.D.; J. Travis, M.D.; and H. Ziegler, M.D.
III.  Analysis

The Board has reviewed all of the additional evidence 
received herein and concludes that there is evidence both new 
and material as it relates to the issue at hand and, 
therefore, the claim is reopened.  Specifically, an opinion 
from J. Travis, M.D., dated September 1998, concluded that 
"[i]t is possible and likely" that the veteran's current 
back disorder is the result of his back injury while in the 
Army in June 1967.  The opinions of N. Perritt, M.D., dated 
May 1998, and P. Ketcham, M.D., dated May 1998, also appear 
support this contention.  Although these opinions are clearly 
"new" evidence because they were not previously before 
Board at the time of its July 1977 decision, the remaining 
more difficult question is whether this evidence is 
"material" in that it is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

The Board concludes that the newly submitted medical evidence 
does add to the "completeness" of the record in the sense 
that it does show a current low back disorder and does relate 
that condition to the veteran's active duty service.  In this 
regard, the Board's July 1977 decision concluded that there 
was no evidence of record establishing a relationship between 
a current back condition and his active duty service.  Thus, 
the newly submitted evidence is material because it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of" the veteran's low back disorder.  
See Hodge, 155 F.3d at 1356.  Accordingly, without 
considering whether the evidence will change the outcome of 
the claim, the Board concludes that the treatment summary 
report is new and material evidence sufficient to reopen the 
claim for service connection for a low back disorder.  Thus, 
the Board reopens the claim for service connection for a low 
back disorder, and remands the claim below for further 
development.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
low back disorder is reopened.


REMAND

The appellant contends that he is entitled to service 
connection for a low back disorder.  Specifically, the 
appellant alleges that he injured his low back while on 
active duty in June 1967.  As a result of this injury, the 
appellant contends that he has developed a current low back 
disorder, including a herniated disc at L4-L5.

Although the claim for service connection for a low back 
disorder is now reopened, the Board finds that the case is 
not yet ready for final appellate review.  In Elkins v. West, 
No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) (en banc), the 
Court held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge, supra:  VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, No. 97-2180 (U. S. Vet. App. Feb. 17, 
1999) (en banc). 

In light of the Board's action reopening the veteran's claim, 
the RO must adjudicate the veteran's claim based on all of 
the evidence of record both old and new.  Accordingly, this 
case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names and 
addresses of all health care 
professionals and/or facilities (private 
and governmental) where he has been 
treated for a back disorder since his 
discharge from the service.  After 
securing the proper authorizations, the 
RO should attempt to obtain all of the 
records of treatment from all the sources 
listed by the appellant, which are not 
already on file.  All information 
obtained should be made part of the file.

2.  The RO should then determine whether 
the veteran's reopened claim for 
entitlement to service connection for a 
low back disorder is well-grounded and, 
if so, adjudicate it on its merits, 
considering all of the evidence of 
record, both old and new.  If deemed 
necessary by the RO, a medical opinion 
should be sought regarding the etiology 
of the veteran's current back disorder 
and its relationship, if any, with the 
veteran's active duty service. 

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 




been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



